DAVIS, Judge.
In the first of these three consolidated appeals, Gift of Life, Inc., appeals the trial court’s denial of its petition to terminate the parental rights of D.E.F., the birth father of the minor child, D.L.G. In the second appeal, the birth mother, J.G., appeals the trial court’s order which declined to rule on the motion to vacate judgment because the court found that it lacked jurisdiction due to the filing of a notice of appeal. In the third appeal, the prospective adoptive parents of the minor child appeal the trial court’s order denying them the right to intervene in the termination proceeding. We affirm the trial court in each of the three cases without discussion.
We write only to explain that by affirming the trial court’s order declining to rule on J.G.’s motion to vacate judgment, we are only agreeing with the trial court that it did not have jurisdiction to rule on that motion. Accordingly, we affirm the trial court’s order without prejudice to J.G. pursuing further proceedings on her motion in the trial court.
Affirmed.
THREADGILL, A.C.J., and NORTHCUTT, J„ Concur.